Case 1:17-cr-00722-VSB Document 123-18 Filed 02/15/19 Page 1 of 2




         Exhibit R
                   Case 1:17-cr-00722-VSB Document 123-18 Filed 02/15/19 Page 2 of 2


                                     Unified Carrier Registration

Receipt number:         2014500713478
Registration Year:      2014
Expiration Date:        12/31/2014
Legal Name:             BRIGHT AUTO LLC
USDOT Number:           2426159
MC Number:              836003
Telephone
Number:
                        5138287007
Base State:             OH
Business
Address:


Mailing Address:


Classification:         Motor Carrier

                                           Payment Details
Transaction Type Total Vehicles Certified By          Fee Paid      Paid Date   Amount    Other Fee
                                        SAIPOV
REGISTRATION              1                              Yes     01/10/2014      $76.00      $5.60
                                      SAYFULLO

Total                     1                                                     $76.00

Note:
If Fee Paid is 'Payment Error', please contact your financial organization OR base
state.
